DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 12/29/2021.
2. 	Claims 10, 12, 14, 20-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12, 14, 20-22
Claims 10, 12, 14, 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Receiving a wallet container comprising transaction product accounts – Insignificant Pre-Solution Activity.

Establishing a conversion table – Mental Process and/or Certain Methods of Organizing Human Activity.
Receiving a primary wallet sequence from a user device – Certain Methods of Organizing Human Activity.
Receiving from external service first transaction – Certain Methods of Organizing Human Activity.
Determining transaction value unit type – Mental Process.
Receiving value unit conversion rates from two external services – Insignificant Extra Solution Activity.
Updating conversion table with value unit conversion rates – Mental Process.
Matching transaction value unit type with unit type associated with transaction product in wallet sequence – Mental Process.
Creating secondary wallet sequence comprising toggled transaction product accounts – Mental Process and/or Certain Methods of Organizing Human Activity.
Examiner notes that Merriam-Webster defines toggle as a setting that can be switched between two different options by performing a single action (such as selecting a menu option or pressing a key).  Since neither the Specification nor the Figures provide any examples or explanation of the how the toggle selection feature is implemented, this limitation is therefore result focused and abstract.

the matched at least one of the plurality of transaction product accounts followed by the toggled one or more transaction product accounts from the secondary wallet sequence followed by remaining transaction product accounts from the primary wallet sequence, wherein each of the multiple utilization products are generated based on a respective transaction value unit type for each of the plurality of transactions – Certain Methods of Organizing Human Activity.
Displaying the utilization product on the graphical user interface of the first user device – Insignificant Extra Solution Activity.
Determining a target value unit type associated with the first transaction – Mental Process.
Determining a transaction amount corresponding to the target value unit type based on the first transaction – Mental Process and/or Certain Methods of Organizing Human Activity.
Activating the utilization product of the multiple utilization products based on the determined target value unit type – Certain Methods of Organizing Human Activity.
Starting a running total based on the transaction amount – Mental Process 
Iteratively evaluate each transaction product account sequentially within the utilization product based on the order of usage of the utilization product for processing the first transaction – Mental Process and/or Certain Methods of Organizing Human Activity.

Transferring the converted quantity of value units to a holding transaction product account associated with the first transaction when the running total reaches zero – Mental Process and/or Certain Methods of Organizing Human Activity.
Upon the iterative evaluation of all transaction product accounts comprised within the utilization product: 
sending a transaction declined message to the first external service when the running total is greater than zero; 
otherwise, 
receiving a password from the first user device to release the converted quantity of value units from the holding account to a payee account; 
sending an authorization message to the first external service; 
sending the transaction declined message or the authorization message to the graphical user interface of the first user device – Certain Methods of Organizing Human Activity.
Examiner notes that the Specification does not describe any implementation details for iteratively analyzing wallets.  There is no mention of wallet analysis.  Under BRI, this iterative analysis may be performed visually by checking remaining wallets.  
But for the recitation of generic computer components nothing in the above recited steps precludes from practically being performed in the mind.  Hence, independent claims 10, 20 are directed to Mental Process and/or Certain Methods of Organizing Human Activity.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”).
The dependent claims merely limit the abstract ideas to receiving and calculating cross-tab trade unit conversion rates which are also abstract. 
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Mental Process and/or Certain Methods of Organizing Human Activity.
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see § MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see § MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see § MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see § MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see § MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see § MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see § MPEP 2106.05(h)
The only additional element recited in the claims is a computer.  Para [0040] of the Specification discloses that the features and functionalities of the various embodiments may be implemented on one or more general purpose computers.
Examiner thus notes that the additional element been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.

Instead, the claims do not amount to anything significantly more than an instruction to apply the abstract ideas of – sending a container and sequence selector, establishing conversion table, sending primary wallet sequence, receiving a different sequence, rearranging and updating sequence, receiving secondary wallet sequence selection status, receiving data object representing quantity and unit types, and performing and examination of amount associated with each wallet in a container – using generic computers.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Therefore, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the additional limitations fail to transform the abstract idea of sequencing a plurality of electronic wallets in a container into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

Claims 10, 12, 14, 20-22
Claims 10, 12, 14, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilczynski (US 2016/0180332 A1) in view of Taveau et al. (US 2012/0123841 A1) further in view of Ronca et al. (US 2015/0363770 A1).

Claim 10:
A computer-implemented method for sequencing a nested plurality of electronic containers with conversion, the method comprising the steps of: 
connecting, by a container sequencing computer, to a plurality of user devices via a network; connecting, by the container sequencing computer, to a plurality of external services; 
(See Wilcyznski: Fig. 1)
receiving, by the container sequencing computer, a wallet container comprising a plurality of transaction product accounts, each transaction product account associated with a value unit type and a quantity of value units of a plurality of types of value units, the wallet container associated with a first user device of the plurality of user devices, the wallet container comprising a predefined wallet sequence for determining an order of usage for the plurality of transaction product accounts; 
(See Wilcyznski: Para [0042] (“In an example, transaction processor module 170 applies resources from two or more digital wallet assets 108A when paying for a purchase based on a sequential, ordered, or ranked payment resource relationship created between multiple digital wallet assets 108A.  For example, transaction processor module 170 first may use funds from one or more gift cards, before using .”)
sending, by the container sequencing computer, the plurality of transaction product accounts consistent with the predefined wallet sequence and the quantity of value units associated with each of the plurality of transaction product accounts to a graphical user interface associated with the first user device, the graphical user interface operable to rearrange the predefined wallet sequence, the graphical user interface further operable to enable each of the plurality of transaction product accounts, to be toggled for prioritization via user input from the first user device;
(See Wilcyznski: Figs. 2-5; Para [0007] (“FIG. 3 is a diagram illustrating a first example graphical user interface gesture for creating a relationship between assets in a digital wallet software application, in accordance with various examples of the present disclosure.”)
establishing, by the container sequencing computer, a conversion table, the conversion table defining a conversion for a plurality of unit types;
(See Ronca: Para [0080] (“determine exchange rates”), [0220] (“Conversion engine 216 and/or calculation engine 224 may then use such data to determine the current exchange rates for exchanging various currencies and cryptocurrencies.”)
receiving, at the container sequencing computer, a primary wallet sequence from the first user device, the primary wallet sequence comprising a different sequence of at least one of the plurality of transaction product accounts comprised within the predefined wallet sequence- from the first user device;
(See Wilcyznski: Para 
For example, digital wallet management module 160 may create a relationship between digital wallet assets 108A automatically based on a user preference, a default system setting, or based on previous activity of the user.”)
[0064] (“In an example, transaction processor module 170 applies resources from two or more digital wallet assets 108A when paying for a purchase based on a sequential, ordered, or ranked payment resource relationship created between multiple digital wallet assets 108A.  For example, transaction processor module 170 first may use funds from one or more gift cards, before using funds from one or more debit cards, and before using funds from one or more credit cards when paying for a purchase based on a relationship between such digital wallet assets 108A.”)
[0079] (“In one example, a relationship between multiple digital wallet asset 108A payment sources defines an order, sequence, and a ranking for how the payment sources are to be used when making a purchase or payment.  For example, the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc.”)
(See also Taveau: Para [0085] (“The payment provider accesses the user's account and preferences and decides which funding instrument or combination of funding instruments to use automatically.”)
receiving, from a first external service, a first transaction of a plurality of transactions; determining a transaction value unit type associated with the first transaction; 
(See Taveau: Para [0031] (“The system receives, at step 114, transaction details, which can be through the merchant or the user.  Transaction details may include information about the items scanned or to be purchased, such as description, type, quantity, and price, merchant information, such as name, account number, main address, local store address, phone number, the transaction date, and the like, and amount of the transaction, including taxes and any discounts/coupons/rewards applied or to be applied.”)

(See Ronca: Para [0071] (“Conversion engine 216 may also retrieve price data associated with a plurality of cryptocurrencies, price data associated with a plurality of currencies, market data associated with a plurality of cryptocurrencies, market data associated with a plurality of currencies, volatility data associated with a plurality of cryptocurrencies, volatility data associated with a plurality of currencies, current currency exchange rate data, economic risk data, or any other data that may be suitable for a particular purpose.”)
updating the conversion table with the received value unit conversion rates; 
(See Ronca: Para 
[0071] (“For example, conversion engine 216 may retrieve price data associated with the first currency and price data associated with the particular cryptocurrency.  Conversion engine 216 may also retrieve price data associated with a plurality of cryptocurrencies, price data associated with a plurality of currencies, market data associated with a plurality of cryptocurrencies, market data associated with a plurality of currencies, volatility data associated with a plurality of cryptocurrencies, volatility data associated with a plurality of currencies, current currency exchange rate data, economic risk data, or any other data that may be suitable for a particular purpose.”)
[0072] (“For example, conversion engine 216 may determine that the conversion is optimal based on financial advantages that may be gained by the enterprise and/or customer 102.  In this example, conversion engine 216 may consider financial factors such as currency exchange rates, transaction fees, and/or cryptocurrency prices to determine that the conversion will generate a financial advantage for the enterprise and/or customer 102.”)
matching, by the container sequencing computer, the transaction value unit type with the value unit type associated with at least one of the plurality of transaction product accounts comprised within the predefined wallet sequence;
The user may see where each funding instrument is to be applied and how, along with amount applied if appropriate. For example, a certain purchase or item may only allow a certain dollar amount to from a gift card, voucher, or coupon to be applied to the purchase.  Thus, one payment to a merchant or seller may include using a plurality of funding sources.”)
receiving, at the container sequencing computer, a toggle for one or more transaction product accounts of the plurality of transaction product accounts; 
(See Taveau: Para [0036] (“The user also may not have changed user preferences yet. As a result, the user may replace the AMEX card with the Visa card.  This change could be done at transaction time or within a reasonable time frame (e.g., a couple of days) as agreed upon the user agreement, the payment provider rules and the merchant acceptance and in compliance with local regulations.”)
creating a secondary wallet sequence comprising toggled one or more transaction product accounts, the secondary wallet sequence determining an order of usage of the toggled one or more transaction product accounts, the order of usage of the secondary wallet sequence's toggled one or more transaction product accounts consistent with the primary wallet sequence, wherein the primary wallet sequence and the secondary wallet sequence is transformed into at least one application programming interface (API) used to create multiple utilization products for the first user device;
(See Taveau: Para 
[0027] (“However, there may be situations where the AMEX card cannot be used, such as at merchants/sites/locations where AMEX is not accepted, the AMEX card is rejected (such as expired, limit reached, fraud suspected, etc.).  If the AMEX is unavailable for use, the Visa gift card would be the next choice.  However, the Visa gift card may be unavailable because its value has been depleted.  The next funding instrument would then be tried.”)
the default settings may be changed as needed.  For example, the AMEX card may be the first choice because the user wants to accumulate Hilton points for an upcoming vacation stay.  However, once enough points are accumulated or no longer needed, the user may replace the AMEX card with the Visa card so that the user can accumulate points quicker for free flights.  Such changes may be made by the user through the user's account page with the payment provider.”)
creating a utilization product defining a prioritized order of usage for processing the first transaction, the prioritized order of usage of the utilization product for processing the first transaction determined by a sequence of: 
the matched at least one of the plurality of transaction product accounts followed by the toggled one or more transaction product accounts from the secondary wallet sequence followed by remaining transaction product accounts from the primary wallet sequence, wherein each of the multiple utilization products are generated based on a respective transaction value unit type for each of the plurality of transactions; 
(See Wilcyznski: Para [0045] (“In some examples, the order and direction in which a user associates different assets in a digital wallet may indicate a flow of funding. For example, in the example above, the direction of the gesture may indicate that the first asset (i.e., Credit Card 1) is to reload or provide financial resources for the second asset (i.e., Debit Card).”)
displaying the utilization product on the graphical user interface of the first user device; 
(See Taveau: Para [0034] (“The user may see where each funding instrument is to be applied and how, along with amount applied if appropriate.  For example, a certain purchase or item may only allow a certain dollar amount to from a gift card, voucher, or coupon to be applied to the purchase.  Thus, one payment to a merchant or seller may include using a plurality of funding sources.”)
determining a target value unit type associated with the first transaction; 

activating the utilization product of the multiple utilization products based on the determined target value unit type; 
(See Taveau: Para [0034] (“The user may see where each funding instrument is to be applied and how, along with amount applied if appropriate.  For example, a certain purchase or item may only allow a certain dollar amount to from a gift card, voucher, or coupon to be applied to the purchase.  Thus, one payment to a merchant or seller may include using a plurality of funding sources.”)
starting a running total based on the transaction amount; 
(See Taveau: Para [0052] (“For example, the user may be presented with three suggestions, including the merchant and total price to be paid.”)
iteratively evaluate each transaction product account sequentially within the utilization product based on the order of usage of the utilization product for processing the first transaction; 
(See Taveau: Para [0034] (“The user may see where each funding instrument is to be applied and how, along with amount applied if appropriate.  For example, a certain purchase or item may only allow a certain dollar amount to from a gift card, voucher, or coupon to be applied to the purchase.  Thus, one payment to a merchant or seller may include using a plurality of funding sources.”)
updating the running total by subtracting the transaction amount from a converted quantity of value units associated with each transaction product account, wherein the converted quantity of value units corresponds to available target value units and other value units that are converted to the target value units when available target value units have been exhausted; 

(See Taveau: Para [0027] (“However, the Visa gift card may be unavailable because its value has been depleted.  The next funding instrument would then be tried.”)
(See Wilcyznski: Para [0064] (“For example, transaction processor module 170 may first exhaust one or more store gift cards cards as a payment resource prior to using one or more store debit cards and then may exhaust the debit cards before using one or more credit cards when completing one or more purchases.”)
upon the iterative evaluation of all transaction product accounts comprised within the utilization product: 
sending a transaction declined message to the first external service when the running total is greater than zero; 
(See Wilcyznski: Para [0079] (“Similarly, transaction processor module 170 would use the second payment source when the first payment source was exhausted and/or unavailable.”)
(See Taveau: Para [0027] (“However, the Visa gift card may be unavailable because its value has been depleted.”)
otherwise, 
receiving a password from the first user device to release the converted quantity of value units from the holding account to a payee account; 
sending an authorization message to the first external service; 
sending the transaction declined message or the authorization message to the graphical user interface of the first user device 
(See Wilcyznski: Para [0053] (“seek the approval of the digital wallet user before performing the reload operation”)
determines whether one or more payments can be approved,”)
wherein the converted quantity is determined by a lowest rate in the conversion table.
(See Ronca: Para [0011] (“determine whether the conversion is optimal”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Wilcyznski as it relates to digital wallet assets to include the above noted disclosure of Taveau as it relates to smart wallet.  The motivation for combining the references would have been to implement authentication levels.  

The combination of Wilcyznski + Taveau does not specifically disclose:
“establishing, by the container sequencing computer, a conversion table, the conversion table defining a conversion for a plurality of unit types;”
“receiving value unit conversion rates from ate least two external services of the plurality of external services;”
“wherein the converted quantity is determined by a lowest rate in the conversion table.”
However, Ronca discloses the above limitations (See above).

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Wilcyznski + Taveau to include the above noted disclosure of Ronca as it relates to cryptocurrency transactions.  The motivation for combining the references would have been to create rules for processing cryptocurrency purchase transactions.

Claim 20 is similar to claim 10 and hence rejected on similar grounds.

Claim 12:
upon no match between the second unit type and the first unit type based on the conversion table, calculating, by the container sequencing computer, one or more cross-trade unit types, the cross-trade unity type operable to generate a conversion between the second unit type to the first unit type.
(See Ronca: Para [0220])

Claim 21 is similar to claim 12 and hence rejected on similar grounds.

Claim 14:
receiving, at the container sequencing computer a cross-trade conversion rate, the cross-trade conversion rate associated to the cross-trade unit type.
(See Ronca: Para [0220])

Claim 22 is similar to claim 14 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
101
Previous Arguments
Applicant argues that independent claim 10 is similar to Claim 37 of the Subject Matter Eligibility Examples.
Examiner finds this unpersuasive.
Example 37 deals with tracking memory allocated to applications represented by icons.  The determination of application memory is entirely within the realm of computer memory processing and cannot be done in human minds.  In contrast, the present claims are rearranging the sequence of a wallet container which belongs to the realm of human activity and has traditionally been carried out using physical wallet cards.  The present claims do not recite features of a GUI such as icons; instead they describe the steps of receiving a sequence different from default primary sequence and rearranging wallets to a different sequence.  The pending claims describe nothing more than a “do it on a computer” type invention that merely implements former human activities and/or mental processes using a computer.  Claim 10 does not recite steps that are outside the realm of what can be practically performed in the human mind.  Hence, Example 37 does not apply.
In Example 37, the claimed subject matter was determined to be patent eligible because, “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved interface for electronic devices.”  In contrast, claim 10 of the instant application recites, “rearranging … the one or more wallets based on the different sequence” which is not any kind of technical improvement.
Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”).
Applicant does not show how the claimed generic computer components aid the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method to improve the recited computer components  See MPEP § 2106.05(a).
The computer recited in the claims is only broadly applied to the abstract idea at a high level of generality and does not yield an improvement in the functioning of the computer itself.
Applicant points to problem indicated in the summary of the invention (Para [0010] of the nominal usage of multiple types of value unit exchanges such as digital currencies (e.g. bitcoin), fiat currency, consumer rewards (e.g. loyalty points) and other types of value units to be used on a per-transaction basis by an end user.  Applicant then asserts that the solution to the problem is to create a nested sequence of digital wallets whereby the sequence can be modified and individual accounts toggled by the user on a per transaction based on wallet type and conversion table.  Applicant then asserts that user controlled digital wallet sequencing is not a fundamental economic practice.
In response, Examiner notes that digital wallet sequencing is merely doing on a digital wallet container what was formerly carried out using physical wallet container.  
In Intellectual Ventures v. Capital One Bank, a method for organizing, tracking and modifying XML documents was held ineligible for reciting data manipulation steps.  Similarly here, the claims merely recite functional steps of receiving, rearranging and updating a sequence of wallets in a container.  See also organizing information through mathematical correlations (Digitech).
MPEPE 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: 
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Similarly here, the claimed limitations enable a user to rearrange a wallet sequence which may assist the user to carry out a transaction but has no effect on the improvement of computers.

See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”).
Unlike Enfish, the claims do not create a new data structure like virtual table that signifies improvement to the computer.  Unlike McRO, the claims do not improve existing animation with rules and phoneme weights.  Unlike BASCOM, the claims do not perform technical improvements such as local packet filtering that were previously unconventional in the art.
For the above reasons, claims are patent ineligible under § 101.
103
Applicant’s arguments with respect to obviousness rejection have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693